Case 18-70870-JAD          Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                          Desc
                                  Exhibit D Page 1 of 13




                                PURCHASE AND SALE AGREEMENT

        This PURChASE AND SALE AGREEMENT (this “Agreement”), dated as oftheZk..
 day of January, 2021 (the “Effective Date”), is made by and between Larry and Sharon
 Frederick, husband and wife, with a mailing address of 1098 Frederick Road, Martinsburg, PA
 16662 (“Seller”), and Mark A. and Megan E. Frederick, husband and wife, with a mailing
 address of354 Emmert Lane, Martinsburg, PA 16662 (“Purchaser”).

                                          WI TN E S B T H:

          WHEREAS, a voluntary petition for relief under Chapter 11 of the Banlutptcy Code was
  filed by Seller in the United States Bankruptcy Court for the Western District of Pennsylvania (the
  “Bankruptcy Court”) which is being administcred at Bankruptcy No. 18-70870 (“Bankruptcy
  Case”);

          WHEREAS, Seller is the owner of a certain plot, piece or puree! of land situate and being
  in the Township of Taylor and Commonwealth of Pennsylvania (the ‘Property”), all are more
  particularly described on “Exhibit A” attached hereto; and

         WHEREAS, Seller desires to sell the Property to Purchaser, and Purchaser desires to
  purchase the Property from Seller, in accordance with the terms and conditions of this Agreement;


         NOW ThEREFORE, for good and valuable consideration, the receipt and sufficiency of
  which is hereby acknowledged, and intending to be legally bound hereby, the parties agree as
  follows:

  Section 1: SALE OF THE PROPERTY.

  Sale and Purchase, Subject to the terms hereof, Seller shall sell, convey and assign to Purchaser,
  or its assigns, free and clear of all liens, claims and encumbrances, and Purchaser shall purchase,
  take and accept from Seller, all of Seller’s right, title, and interest in and to the Property (the
  “Sale”).

  The Property Description. The Property to be conveyed shall include the following:

                          (i)     the land described in “Exhibit A” (the “Land”);

                          (ii)     all right, title and interest, if any, of Seller in and to any land lying
  in the bed of any street, road or avenue, opened or proposed, in front of or adjoining the Land, to
  the center line thereof, and all right, title and interest of Seller, if any, in and to any award for any
  taking by condemnation, or for damage to the Property by reason of change of grade of any street
  or highway;

                         (iii)  any and all easements, rights of way or use, privileges, licenses,
  appurtenances and rights to the same thereunto belonging to or inuring to the benefit of Seller and
  pertaining to the Property;



                                            EXHIBIT D
Case 18-70870-JAD           Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                          Desc
                                   Exhibit D Page 2 of 13




                         (iv)    any and all right, title and interest of Seller in any strips or gores
  adjacent to or abutting the Land or any portion thereof;

                          (v)      all sewer, water, and other utility capacity allocated by any public
  or private utility authority to serve or currently serving the Property;

                          (vi)     any reversionary rights attributable to Seller with respect to the
  Property;

                          (vii)    any and all transferable consents, authorizations, variances or
  waivers;

  Agreement to Convey Property. Seller agrees to sell and convey, and Purchaser agrees to purchase
  and accept, the Property by the Special Warranty Deed (as hereinafter defmed), with title as
  described in Section 4 hereof.

  Section 2: PURCHASE PRICE,

        The purchase price for the htperty (the “Purchase Price”) shall be Eight Hundred Fifty
  Thousand Dollars ($850,000.00) and shall be payable as follows:

  Within three (3) business days following the execution and delivery of this Agreement by
  Purchaser and Sdllcr, Purchaser shall make a deposit in the amount of Five Thousand Dollars
  ($5,000.00) (the “Deposit”) with McQuaide Blasko, Inc., at 601 Hawthorne Drive, Suite 2A,
  Hollidaysburg, PA 16648 (the “Escrow Agent”), to be held in escrow as hereinafter provided and
  becoming non-refundable at the expiration of any contingencies described below.

  The balance of the Purchase Price, subject to adjustment as provided herein, shall be paid on the
  Closing Date, by federal funds wire transfer to a bank account as Seller shall designate.

  Section 3: CONTINGENCIES.

          Closing is contingent upon:

                a)       Seller and Purchaser having obtained a final, non-appealable Order of
  Court approving the sale free and clear of all liens, claims and encumbrances.

  Section 4: TITLE.

                   (i)     It shall be a condition precedent to Purchaser’s obligation to complete
  Closing hereunder that at the Closing, title to the Property shall be free and clear of all defects,
  liens, encumbrances, covenants, restrictions and casements, excepting only: (i) general real estate
  taxes not yet due and payable (ii) acts done or suffered by or against Purchaser (iii) water, sewer,
  gas, electric, cable television, telephone, fiber optic and other utility lines as are currently installed,
  (iv) reservations or leases of coal, oil, gas and other minerals and (v) minor discrepancies and
  imperfections of title that do not materially impair the use or marketability of the Property;
  (collectively, the “Permitted Exceptions”). Otherwise title to the Property shall be good and
  marketable and insurable at such regular rates by a title company authorized to do business in
  Pennsylvania. If Seller shall be unable or unwilling to convey fee title to the Property in accordance
Case 18-70870-JAD          Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                      Desc
                                  Exhibit D Page 3 of 13




 with the foregoing requirements, Purchaser may elect in writing on or before the Closing Date to
 accept such title as Seller can convey, in which case Closing shall proceed, subject to all of the
 other terms and conditions of this Agreement, but without any abatement or reduction of the
 consideration for the Property, and without any liability of Seller to Purchaser as a result thereof.
 If Purchaser shall not elect to take title subject to exceptions other than the Permitted Exceptions
 then this Agreement shall terminate and be null and void and neither party shall have any obligation
 or liability in connection with this Agreement and Escrow Agent shall return the Deposit and all
 interest earned thereon to Purchase

                  (ii)   Purchaser shall order from the Escrow Agent a commitment to insure title
 to the Property (the “Commitment”) and shall deliver a copy thereof to Seller promptly upon
 receipt. If the Commitment reflects or discloses any defect, exception, or other adverse matter
 affecting the Property (“Title Defects”) that are unacceptable to Purchaser, then Purchaser shall
 provide Seller with written notice ofPurchaser’s objections to the Title Defects within thirty (30)
 days of execution of this Agreement (the “Objection Notice”). Seller will notify Purchaser of its
 election to remove a Title Defect within five (5) days of Seller’s receipt of an Objection Notice
 from Purchaser, If Seller fails to notify Purchaser as aforesaid that Seller will remove any Title
 Defect on or before Closing, Purchaser as its sole remedy and at its sole option may (i) proceed to
 the Closing and take title subject to such Title Defect with no adjustment of the Purchase Price, or
 (ii) terminate this Agreement, in which case this Agreement will terminate and be null and void
 and neither party shall have any obligation or liability in connection with this Agreement (except
 for any liability which expressly survives Closing hereunder) and Escrow Agent shall return the
 Deposit to Purchaser.

 Section 5; SELLER’S REPRESENTATIONS.

          All representations, warranties and covenants herein are conditioned upon and/or subject
 to final unappealable Order of the Bankruptcy Court approving the Sale. To induce Purchaser to
 enter into this Agreement, Seller represents, warrants and covenants to Purchaser as of the date
 hereof and as of the Closing Date as follows:

 Authorization and Execution. Seller has all requisite power and authority to enter into and perform
 the obligations hereunder and under any document or instrument required to be executed and
 delivered on behalf of Seller.

 Title. Seller is the sole owner of fee simple title to the Property and has good and marketable fee
 simple title to the Property, free and clear of all liens and encumbrances, except for the Permitted
 Exceptions.

 Section 6: PURCHASER’S REPRESENTATIONS.

        Purchaser represents to Seller that:

 Authority. Purchaser has ifill right, power and authority to enter into, execute and deliver this
 Agreement, and to perform the obligations hereunder.

 Consent. No consent, approval, authorization, order, registration or qualification of or by any
Case 18-70870-JAD             Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                     Desc
                                     Exhibit D Page 4 of 13




 Person, including, without limitation, any governmental or regulating authority, is required in
 connection with the execution, delivery and performance by Purchaser of this Agreement and/or
 the consummation of the transaction, which has not been obtained.

 Execution of Agreement. Neither the execution and delivery of this Agreement, or any other
 documents necessary to complete this transaction, nor the consummation of the transaction, nor
 the Thiffilment of or compliance with the terms and conditions hereof shall: (i) violate, be in
 conflict with, constitute a default under, cause the acceleration of any payments pursuant to, or
 otherwise impair the good standing, validity, or effectiveness of any agreement, contract,
 indenture, or mortgage, to which Purchaser is bound; or (ii) to the best of Purchaser’s knowledge,
 violate any provision of law, rule, regulation, order, permit, or license to which Purchascr is subject
 or pursuant to which Purchaser conducts its business.

 Section 7: CLOSING.

         (a)    Closing. The consummation of the transactions contemplated hereby (the
 “Closing”) shall take place within fifteen (15) days of a final, non-appealable Confirmed Order of
 Sale in accordance with Bankruptcy Code Section 363 at 601 Hawthorne Drive, Suite 2A,
 Hollidaysburg, PA 16648 or at such other place and time as may be mutually agreed to by the
 parties (the “Closing Date”). All proceedings to be taken and all documents to be executed and
 delivered by all parties at the Closing shall be deemed to have been taken and executed
 simultaneously and no proceedings shall be deemed to have been taken nor documents executed
 or delivered until all have been taken, executed and delivered.

        (b)     Seller’s Deliveries. At the Closing, Seller shall deliver, or cause to be delivered, to
  Purchaser, the following:

                      (i)     a Special Warranty Deed (the “Deed”) executed by Seller,
 conveying to Purchaser good and marketable title in fee simple to the Property, free of all liens
 and encumbrances, and setting forth the applicable metes and bounds of the Property;

                         (ii)    a FIRPTA Certificate;

                        (iii)   originals of the plans and specifications for the Property in the
 possession of Seller and Seller’s agents, including, but not limited to, any “as built” plans, surveys,
 plans and construction drawings;

                       (iv)    any other documents as required by this Agreement or as reasonably
 required by the Title Company to effectuate Closing, including, without limitation, an owner’s
 affidavit and indemnity in form and substance required by the Title Company;

         (c)   Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or cause to be
 delivered to Seller:

                        (i)      the balance of the Purchase Price;
Case 18-70870-JAD          Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                         Desc
                                  Exhibit D Page 5 of 13




 Section 8: CON1)ITTONS PRECEDENT TO OBLIGATIONS.

         The obligation of Purchaser to purchase the Property from Seller in accordance with this
 Agreement is subject to satisfaction of each of the following conditions (the “Purchaser’s
 Conditions Precedent”), any of which maybe waived in whole or in part by Purchaser on or prior
 to the Closing Date. Purchaser may terminate this Agreement and receive a return of the Deposit
 upon the failure of any such condition.

                a) Epresentations. Each of the representations of Seller and Purchaser contained
        in this Agreement shall be true and correct in all respects on the Closing Date, as though
        made on such date.

                b) Compliance with Seller’s Covenants. Seller shall have performed and complied
        with all of the tents, conditions and covenants required by this Agreement to be performed
        and complied with by Seller prior to or on the Closing Date.

                 c) Title Policy. Purchaser shall receive confirmation that a ALTA owner’s policy
        of title insurance acceptable to Purchaser will be issued by the Title Company, dated the
        date of Closing and with policy coverage in the amount of the Purchase Price, insuring
        Purchaser as owner of good, marketable and indefeasible fee simple title to the land and
        improvements, subject only to the Permitted Exceptions.

                 d) The “Court Approval Date” occurring on or before July 15, 2020.

 Seller’s obligations to scil the Property are conditioned upon the approval of the Sale by the Bankruptcy
 Court.

 Section 9: APPORTIONMENTS,

 The following shall be apportioned between Seller and Purchaser as of 11:59 PM EST. on the day
 immediately preceding the Closing Date (the “Apportionment Date”):

                        (i)    real estate taxes, sewer rents and taxes, water rates and charges other
 than those pursuant to clause (iii) below, and any other governmental taxes and charges levied or
 assessed against the Property (collectively, the “Property Taxes”), on the basis of the respective
 periods for which each is assessed or imposed, to be apportioned in accordance with subsection
 fyj) hereof;

                      (ii)    water charges based on meter readings to be apportioned in
 accordance with subsection (vii) hereoi

                       (iii)   except as otherwise set forth in this Agreement, the customs of the
 county in which the Property is located shall govern proration.

                         (vi)   Property Taxes shall be apportioned on the basis of the fiscal period
 for which assessed. If the Closing Date shall occur &ther before an assessment is made or a tax
 rate is fixed for the tax period in which the Closing occurs, the apportionment of the Propcrty
 Taxes based thereon shall be made at the Closing by applying the tax rate for the preceding year
Case 18-70870-JAD         Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                       Desc
                                 Exhibit D Page 6 of 13




 to the latest assessed evaluation, but, after the assessment and/or tax rate for the current year is
 fixed, the apportionment thereof shall be recalculated and Seller or Purchaser, as the case may be,
 shall make an appropriate payment to the other based on such recalculation.

                          (vii) If there are water meters on the Property, the unfixed water rates and
 charges and sewer rents and taxes if any, shall be apportioned (i) on the basis of an actual reading
 done on or immediately prior to the Apportionment Date, or (ii) if such reading has not been made,
 on the basis of the last available reading provided in such ease, Purchaser shall be insured for water
 and sewer charges by the Title Company through the Closing Date, If the apportionment is not
 based on an actual current reading, then upon the taking of a subsequent actual reading, such
 apportionment shall be readjusted and Seller or Purchaser, as the ease may be, shall promptly
 deliver to the other the amount determined to be due upon such readjustment. Seller shall provide
 water meter readings and produce same on the Closing Date,

 If the computation of apportionments shows that anet amount is owed by Seller to Purchaser, such
 amount shall be credited against the Purchase Price payable by Purchaser on the Closing Date. If
 such computation shows that a net amount is owed by Purchaser to Seller, such amount shall be
 paid to Seller by Purchaser on the Closing Date.

 Other Costs. My other costs or charges of the Closing not specifically mentioned in this
 Agreement shall be paid and adjusted in accordance with local custom in the county in which the
 Property is located,

 Section 10: CLOSING COSTS: FEES AED DISBURSEMENTS OF COUNSEL,

          Seller shall pay one-half (1/2) and Purchaser shall pay one-half (1/2) of the transfer taxes,
 if any, imposed upon or payable in connection to the Property and the rccordation of the Deed.
 Seller and Purchaser shall each execute and/or swear to the returns or statements required in
 connection with the aforesaid taxes. Ml such tax payments shall be made payable directly to the
 order of the appropriate governmental officer or the Title Company. Purchaser shall pay the
 charges for recording and/or filing the Deed. Purchaser shall also pay all costs in connection with
 the preparation of any surveys of the Property as well as the costs of the examination of title and
 all title insurance policy premiums. Each of the parties hereto shall bear and pay the fees and
 disbursements of its own counsel, accountants and other advisors in connection with the
 negotiation and preparation of this Agreement and the Closing. The provisions of this Section 10
 shall survive the Closing.

 Section 11: SELLER’S COVENANTS,

         Seller hereby covenants that Seller will:

 Maintenance ofPropertv. Prior to the Closing Date, maintain the Property in the condition existing
 on the Effective Date, normal and reasonable wear and tear excepted.

 Risk of Loss, Setler shall bear the risk of loss, of whatever kind and nature, associated with the
 Property, until the Closing.
Case 18-70870-JAD          Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                     Desc
                                  Exhibit D Page 7 of 13




 Section 12: NOTICES.

         Any notice or advice to be given or otherwise made to any party hereto shall be deemed
 given if in writing and delivered in person with a receipt obtained, or sent via reputable overnight
 courier, or via facsimile with proof of confirmation of receipt and followed by another permitted
 means of notice provided herein, or duly sent by certified mail, return receipt requested, postage
 prepaid, addressed to the respective recipient as follows:

        if to Seller:

        Sharon Frederick
        1098 Frederick Road
        Martinsburg, PA 16662

        if to Purchaser:

        Mark Frederick
        354 Emmert Lane
        Martinsburg, PA 16662

        Any such address may be changed, by notice given in the manner provided herein. Any
 notice given by mail shall be deemed given three (3) days after mailing in the case of certified
 mail, upon receipt in the case of hand delivery, or overnight courier. Any notice or other
 communication may be given by counsel thr the party giving the same.

 Section 13: AS-IS

            AS IS. WHERE IS. AND WITH ALL FAULTS. THE PROPERTY IS BEING
 SOLD “AS IS, WHERE IS”, AND WITH ALL FAULTS, AND, SELLER MAKES NO
 REPRESENTATIONS OR WARflNTWS OF ANY KIND OR NATURE AS TO THE
 CONDITION THEREOF. Fr IS UNDERSTOOD AND AGREED THAT BUYER ASSUMES
 FULL AND COMPLETE RESPONSIBILITY FOR COMPLIANCE WITH ALL TITLES OF
 THE FEDERAL AMERICANS WITH DISABILITIES ACT (“ADA”), THE REGULATIONS
 PROMULGATED PURSUANT THERETO, AS WELL AS ANY AND ALL STATE OR
 LOCAL ACCESSIBILITY STANDARDS FOR THE BmLDThJGS.
             PURCHASER HEREBY RELEASES, QUIT CLAIMS AND FOREVER DISCHARGES
 SELLER AND ITS RESPECTIVE LICENSEES, EMPLOYEES, OFFICERS, REPRESENTATIVES,
 SUCCESSORS AND ASSIGNS, FROM ANY AND ALL CLAIMS, LOSSES OR DEMANDS,
 INCLUDING, BUT NOT LLMFFED TO, PERSONAL INJURY AND PROPERTY DAMAGE AND ALL
 OF THE CONSEQUENCES THEREOF, WHETHER KNOWN OR NOT, WHICH MAY ARISE FROM
 THE PRESENCE OF RADON, ENVIRONMENTAL CONTAMINANTS, DEFICIENCIES IN THE ON-
 SITE WATER SERVICE SYSTEMS SERVING THE PROPERTY, AND DEFECTS IN ANY
 INDIVIDUAL ON-LOT SEWAGE DISPOSAL SYSTEMS SERVING TIlE PROPERTY.

             SELLER MAKES NO REPRESENTATION AS TO THE EXISTENCE OR NON
 EXISTENCE OF ANY ENVIRONMENTAL CONTAMINANTS ON THE PROPERTY, INCLUDING
 BUT NOT LIMITED TO OIL, GREASE, HYDROLIC FLUID, GASOLINE, LEAD AND ANY OTHER
 SUBSTANCES. AT THE TIME OF THE CLOSING, BUYER ASSUMES ALL RESPONSIBILITY FOR
Case 18-70870-JAD           Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                        Desc
                                   Exhibit D Page 8 of 13




 THE CONDITION OF THE PROPERTY AND SELLER SHALL HAVE NO LIABILITY HEREUNDER,
 INCLUDING THE INDEMNIFICATION PROViSIONS, FOR CLAIMS ARISING UNDER FEDERAL,
 STATE OR LOCAL LAW FOR ANY LIABILITY PERTAINING TO THE PROPERTY, INCLUDING
 BUT NOT LIMITED TO ENVIRONMENTAL CLAIMS ARISING UNDER CERCLA OR OTHER
 STATUTES RELATED TO CONDITIONS IN, ON OR ABOUT THE REAL PROPERTY.

 Section 14: CONDEMNATION OR DESTRUCTION.

 Fire and Other Casualty.

                         (i)     Unless resulting from the acts or omissions of Purchaser or any
 affiliate of Purchaser, or any agent, employee or contractor of Purchaser, the risk of any loss due
 to loss, damage, impairment, conliscation or condemnation of the Property or any part thereof shall
 be upon Seller at all times prior to the Closing Date. Seller shall maintain in effect until the Closing
 Date all insurance policies now in effect with respect to the Property.

                         (ii)     If, at any time prior to the Closing Date, all or any portion of the
 Property is destroyed or materially damaged as a result of fire or any other casualty whatsoever,
 Seller shall promptly give written notice thereof to Purchaser and Purchaser shall have the right,
 at its sole option, either (i) to terminate this Agreement and receive the return of the Deposit, or
 (ii) to complete Closing (without any abatement of the Purchase Price) hereunder and take
 possession of the Property in its damaged condition.

                        (iii)   If Purchaser does not terminate this Agreement, the proceeds of any
 insurance paid between the date of this Agreement and the Closing Date shall be paid or assigned
 by Seller to Purchaser on the Closing Date and all unpaid claims and rights in connection with
 losses shall be assigned to Purchaser at the Closing without in any manner affecting the Purchase
 Price.

 Eminent Domain.

                        (i)    Seller covenants and warrants that it has not heretofore received any
 notice of any condemnation proceeding or other proceedings in the nature of eminent domain in
 connection with the property. In the event Seller receives any notice of any condemnation
 proceedings, or other proceedings in the nature of eminent domain, it will forthwith send a copy
 of such notice to Purchaser. Purchaser shall have the sole right in the name of Seller (or in its own
 name) to negotiate for, to agree to, or to contest all offers and awards.

                          (ii)  If all or any part of the Property has been or is hereafter taken by
 condemnation or eminent domain, or if any such proceeding in relation to the Property has been
 or is hereafter commenced, or if notice of the contemplated commencement thcreof has been or is
 hereafter given, Purchaser may, upon written notice to Seller, elect to cancel this Agreement, and
 in such event the Deposit shall be returned to Purchaser and neither party shall have any further
 liability or obligation hereunder.

                    (iii) If all or any portion of the Property has been or is hereafter taken or
 condemned or if any such proceeding in relation to the Property has been or is hereafter
 commenced and this Agreement is not canceled, the Purchase Price for the Property shall be
Case 18-70870-JAD           Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                       Desc
                                   Exhibit D Page 9 of 13




  reduced by the total of any awards or damages actually received by Seller, and Seller shall, on the
  Closing Date, assign to Purchaser all of Seller’s right, title and interest in and to any awards or
  damages to which Seller may have become entitled or may thereafter be entitled by reason of any
  exercise of the power of eminent domain or condemnation with respect to or for the taking of the
  property or any portion thereof.

  Section 15: ASSIGNMENT OF AGREEMENT.

                  Subject to approval of the Bankruptcy Court, Purchaser shall have the right and
 authority to assign this Agreement and all of theft rights and obligations hereunder to any person,
 firm, corporation or other entity, and any such assignee shall assume the obligations of Purchaser
 and shall be entitled to all of the rights and powers of Purchaser hereunder. Seller acknowledges
 that Purchaser is entering into this Agreement for the benefit ofa permitted nominee, being a special
 purpose entity formed exclusively for the purpose of acquiring the Property and owned solely by
 the Purchaser. At the time of Closing, Purchaser intends to assign to such permitted nominee, for
 no additional consideration, all of its right, title and interest in this Agreement and Purchaser has
 no intent to obtain legal or equitable title to the Property. Purchaser and such assignee, shall jointly
 and severally indemnify, defend and hold Seller harmless of and from any transfer taxes, interest,
 and penalties arising solely from any assignment of this Agreement.

  Section 16: DEFAULT.

 By Purchaser. If Purchaser shall default in the performance of its obligation under this Agreement
 to close and purchase the Property, then as Seller’s sole and exclusive remedy, the Escrow Agent
 shall deliver the Deposit to Seller as liquidated damages, for Seller’s toss and damages, it being
 agreed that Seller’s damages are difficult if not impossible to ascertain. Thereupon, this Agreement
 shall be terminated and both parties shall be released of fbrther liabiLity and obligations hereunder
 except those specifically provided herein which are to survive the termination of this Agreement,
 and Seller shall have no further right or remedy, either at law or in equity.

 If Seller shall fail or refuse to proceed with the Closing hereunder and/or fail or refuse to cure any
 default or breach by Seller of this Agreement, Purchaser shall have the option of: (i) bringing an
 action for specific performance against Seller, at Seller’s cost; (ii)taking such title as Seller can
 give without abatement of the Purchase Price, except that any existing liens or encumbrances
 which can be removed by the payment of money shall be paid and discharged by Seller at or prior
 to Closing, or (iii terminating this Agreement, in which event the Escrow Agent shall return the
 Deposit to Purchaser, this Agreement shall become null and void, and neither party shall have any
 further obligations hereunder (except such obligations as are intended to survive Closing)).

 Section 17: ESCROW AGREEMENT.

         The Deposit shall be held in escrow by the Escrow Agent until the Closing or earlier
 termination of this Agreement in accordance with all applicable laws and regulations and subject
 to the following provisions:

 Escrow Account. The Escrow Agent shall hold the Deposit in a non-interest bearing account. The
 duties of the Escrow Agent shall be determined solely by the express provisions of this Agreement
Case 18-70870-JAD          Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                       Desc
                                 Exhibit D Page 10 of 13




 and as required by applicable laws and regulations. The Escrow Agent shall not deliver the Deposit
 to either party (other than payment, or delivery in accordance with the Closing or in accordance
 with the other provisions of this Agreement) until the following has occurred: (1) the party claiming
 to be entitled thereto shall have given notice of such entitlement to the Escrow Agent. (ii) the
 Escrow Agent shall have sent a copy ofsuch notice to the other party, and (iii) the other party shall
 not have given, within ten (10) days of receipt of such notice, notice to the Escrow Agent that the
 claim of the first party is disputed. If the Escrow Agent rcccivcs notice within such 1 0-day period
 that the claim of entitlement is disputed, the Escrow Agent shall not pay such amounts to either
 party until such dispute is finally resolved by written agreement signed by both parties or by final
 non-appealable judgment of a court of law, and when such dispute is resolved, the Escrow Agent
 shall pay such finds to the party or parties entitled thereto pursuant to such final resolution.

 Liability of Escrow Agent. The Escrow Agent shall not be liable for any mistake of fact or error
 of judgment or any acts or omissions of any kind unless caused solely by the Escrow Agent’s
 wilifil misconduct or gross negligence. The Escrow Agent shall be entitled to rely on any
 instrument or signature believed by it to be genuine and may assume that any person purporting to
 give any writing, notice or instruction in connection with this Agreement is duly authorized to do
 so by the party on whose behalf such writing, notice or instruction is given.

 Indemnity of Escrow Agent. The parties will jointly indemnify and defend the Escrow Agent for
 and hold it harmless against any toss, liability or expense incurred without gross negligence or
 wilIthI misconduct on the Escrow Agent’s part arising out of or in connection with the acceptance
 oi or the performance of its duties under this Agreement, as well as the costs and expenses of
 defending against any claim or liability arising under this Agreement.

 Taxpayer Identification Numbers, Seller and Purchaser agree to promptly thmish the Escrow
 Agent with their respective federal taxpayer identification numbers upon demand therefor.

 Section 18: MISCELLANEOUS.

 Modifications, This Agreement shall not be altered, amended, changed, waived, terminated or
 otherwise modified in any respect or particular unless the same shall be in writing signed by or on
 behalfof the party to be charged therewith,

 Binding Nature, This Agreement shall be binding upon and inure to the benefit of the parties hereto
 and to their respective heirs, executors, administrators, successors and peimitted assigns.

 Waiver. No waiver of any breach of any agreement or provision herein contained shall be deemed
 a waiver of any preceding or succeeding breach thereof or of any other agreement or provision
 herein contained. No extension of time for performance of any obligations or acts shall be deemed
 an extension of the time for performance of any other obligations or acts.

 Headings. The headings preceding the text of the sections and subsections hereof are inserted
 solely for convenience of reference and shall not constitute a part of this Agreement, nor shall they
 affect its meaning, construction or effect.

 Parties in Interest. This Agreement shall bind and inure to the benefit of the parties hereto and their
 respective heirs, executors, administrators, successors, assigns and personal representatives.
Case 18-70870-JAD         Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47                        Desc
                                Exhibit D Page 11 of 13




 Counterparts. This Agreement may be executed in one or more counterparts, each of which when
 so executed and delivered shall be deemed an original.

 Construction. Any singular word or term herein shall also be read as in the plural whenever the
 sense of this Agreement may require it. All pronouns and nouns and any variations thereof shall
 be deemed to refer to masculine, feminine or neuter, singular or plural, as the identity of the parties
 may require.

 Integration. This Agreement and the exhibits attached hereto embody the entire agreement and
 understanding between the parties and supersedes all prior agreements and understanding relating
 to the subject matter hereof This Agreement may not be modified or discharged orally, nor may
 any waivers or consents be given orally, and every such modification, discharge, waiver or consent
 shall be in writing and signed by the party against which enforcement hereof is sought.

 Conflict Between Provisions: Govemina Law. If any term or provision of this Agreement or the
 application thereof to any person or circumstance shall, to any extent, be invalid or unenforceable,
 the remainder of this Agreement or the application of such term or provision to person or
 circumstances other than those as to which it is held invalid or unenforceable shall not be affected
 thereby, and each term and provision ofthis Agreement shall be valid and be enforced to the fUllest
 extent permitted by law. This Agreement shall be governed and construed in accordance with the
 laws of the Commonwealth of Pennsylvania. The state courts of Pennsylvania and federal courts
 located in Blair County, Pennsylvania shall have exclusive jurisdiction to determine any dispute
 arising out of this Agreement.

 Brokers. Each party hereby represents and warrants to the other that there was no broker, finder or
 person acting as such in any way instrumental or having any part in bringing about this transaction.



                                 [SIGNATURE PAGE FOLLOWS]
Case 18-70870-JAD     Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47          Desc
                            Exhibit D Page 12 of 13




             NOW THEREFORE, the parties hereto have duly executed this Purchase and
   Sale Agreement as of the Effective Date.



                                       SELLER:

                                        Lt 7Ct
                                       Larry Fre&rick      ¶




                                       C%cA.c.t    f2M%W&
                                       Sharon Frederick


                                       PURCHASER:


                                       Mark A. Frederick


                                       Megank Frederick
   ESCROW AGENT:

   McQUAIDE BLASKO INC.




  By:___
Case 18-70870-JAD        Doc 184-4 Filed 01/27/21 Entered 01/27/21 13:51:47   Desc
                               Exhibit D Page 13 of 13




                                       EXHIBIT A

                                (PROPERTY DESCRIPTION)



 Blair County Tax Parcel No. 20-12-1
